COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-13-00559-CR


PAUL BARTON STEEN II                                               APPELLANT

                                       V.

THE STATE OF TEXAS                                                      STATE


                                    ----------

          FROM THE 396TH DISTRICT COURT OF TARRANT COUNTY
                      TRIAL COURT NO. 1149522D

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

      Appellant Paul Barton Steen II appeals the trial court’s judgment ordering

him to pay community-supervision fees and requests the deletion of such fees

because the trial court failed to find Appellant owed the fees and because the

State failed to show by a preponderance of the evidence that Appellant owed the

fees. We affirm.


      1
      See Tex. R. App. P. 47.4.
                                 I. BACKGROUND

      On November 30, 2009, Appellant pleaded guilty to injury to a child. See

Tex. Penal Code Ann. § 22.04 (West Supp. 2014). Following Appellant’s open

guilty plea, the trial court deferred adjudicating his guilt and placed Appellant on

five years’ community supervision. See Tex. Code Crim. Proc. Ann. art. 42.12,

§ 5(a) (West Supp. 2014). One of the community-supervision conditions required

Appellant to pay several community-supervision fees: a $60 monthly-supervision

fee; a $20 Crime Stoppers fee; and the cost of periodic drug testing. See id.

§§ 5(a), 11(a), 19(a) (West Supp. 2014).

      On June 7, 2012, the State filed a motion to proceed to adjudication,

alleging that Appellant violated five community-supervision conditions, including

payment of community-supervision fees.        On November 8, 2013, Appellant

pleaded true to all of the violations except the failure to pay community-

supervision fees. On November 11, the State filed a signed and certified “Bill of

Cost” listing “Reparation (Probation Fees)” as $2,507. On November 12, the trial

court “signed and entered” a judgment revoking Appellant’s community

supervision, adjudicating him guilty of injury to a child, sentencing him to twelve

years’ confinement, and ordering him to pay $2,507 in reparations.

                                  II. DISCUSSION

      In one issue, Appellant argues that the reparations amount should be

deleted from the judgment because the trial court did not specifically find that he

failed to pay the community-supervision fees and because there was insufficient


                                         2
evidence to support a finding that he failed to pay or that he owed the ordered

amount.

                        A. SPECIFIC FINDING OF NONPAYMENT

      First, Appellant argues that the reparations should be deleted from the

judgment because the trial court did not make a specific finding that he had not

paid the community-supervision fees.           Appellant pleaded true to four other

community-supervision violations, which were unrelated to his nonpayment of

community-supervision fees. Each of these undisputed violations was sufficient

to support the revocation of his community supervision. Garcia v. State, 387
S.W.3d 20, 26 (Tex. Crim. App. 2012); Moore v. State, 605 S.W.2d 924, 926

(Tex. Crim. App. 1980); Stafford v. State, 487 S.W.2d 337, 338 (Tex. Crim. App.

1972). Therefore, it was unnecessary for the court to make a specific finding that

Appellant failed to pay his community-supervision fees. Cf. Tex. Code Crim.

Proc. Ann. art. 42.12, § 21(c) (West Supp. 2014) (requiring proof by a

preponderance of the evidence of failure to pay community-supervision fees if

failure to pay is only alleged violation in petition to revoke).

                        B. SUFFICIENT SUPPORTING EVIDENCE

      Appellant also argues that “[t]here was simply no evidence presented to

show that [he] failed to pay probation fees at all, much less a specific amount.”

Appellant seems to argue that the State had to prove nonpayment by a

preponderance of the evidence.




                                           3
      Community-supervision fees are mandated by statute and must be

included in the judgment upon revocation of community supervision. Tex. Code

Crim. Proc. Ann. arts. 42.03, § 2(b) & 42.12, §§ 19(a), 23(a) (West Supp. 2014);

see also Edwards v. State, Nos. 09-13-00360-CR, 09-13-00361-CR, 2014 WL
1400747, at *2–3 (Tex. App.—Beaumont Apr. 9, 2014, no pet.) (mem. op., not

designated for publication) (upholding reparations for unpaid community-

supervision fees when deferred-adjudication order set out fees and record

included balance sheet setting out owed fees). Appellant was aware of the

amount of community-supervision fees ordered because the specific amounts

were included in the judgment deferring adjudication of his guilt and placing him

on community supervision. The certified bill of cost, included in the record of this

case, showing Appellant owed $2,507 in community-supervision fees at the time

of the revocation hearing, was enough to support inclusion in the judgment of

$2,507 in statutorily-authorized, community-supervision fees.      E.g., Collazo v.

State, No. 09-13-00458-CR, 2014 WL 2922243, at *3 (Tex. App.—Beaumont

June 25, 2014, no pet.) (mem. op., not designated for publication); Edwards,

2014 WL 1400747, at *2–3; Conner v. State, 418 S.W.3d 742, 744 (Tex. App.—

Houston [1st Dist.] 2013, no pet.); Strother v. State, No. 14-12-00599-CV, 2013
WL 4511360, at *3–4 (Tex. App.—Houston [14th Dist.] Aug. 22, 2013, pet. ref’d)

(mem. op., not designated for publication); cf. Johnson v. State, 423 S.W.3d 385,

395–96 (Tex. Crim. App. 2014) (“[A]lthough a bill of costs is not required to




                                         4
sustain statutorily authorized and assessed court costs, it is the most expedient,

and therefore, preferable method.”). We overrule Appellant’s issue.

                                 III. CONCLUSION

      Having overruled Appellant’s sole issue, we affirm the trial court’s

judgment.




                                                  /s/ Lee Gabriel

                                                  LEE GABRIEL
                                                  JUSTICE

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: August 28, 2014




                                        5